Citation Nr: 1025761	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  06-21 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from 
July 1979 to January 1983. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan, 
which in pertinent part, denied the benefit sought on appeal.  
The Veteran appealed. 

It is noted that in the September 2005 rating decision, the RO 
also denied claim for service connection for kidney stone 
disorder.  The Veteran appealed.  By the way of a July 2007 
rating decision, the RO granted service connection for kidney 
stone disorder and assigned a 10 percent rating effective from 
June 2005 to July 31, 2006, and a 30 percent rating thereafter.  
The matter is no longer on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for low back 
disorder.  After a review of the record, the Board finds that 
additional development is necessary prior to the adjudication of 
the claim.  

Initially, the Board notes that the Veteran has identified 
treatment since January 1983 from VA Medical Center Allen Park 
and VA Medical Center Detroit.  Although the record indicates 
that the RO made a single attempt to obtain these treatment 
records in March 2006, the record does not reflect that all 
reasonable efforts to locate these records have been exhausted.  
The claims are remanded so that RO/AMC can again attempt to the 
record(s) and associated with the claims file.  See 38 U.S.C.A. § 
5103A (b); see also Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Any VA medical records that are not in the claims file are 
nevertheless considered part of the record on appeal since they 
are within the VA's constructive possession.  Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Further, these records would be 
important in adjudicating the Veteran's claims, as they would 
provide a more complete picture of the Veteran's health as it 
relates to the claims on appeal. 

Additionally, the RO/AMC should also ask the Veteran to identify 
any outstanding private records of pertinent treatment.  If the 
RO/AMC is unable to locate any additional VA and identified 
private treatment records, then a memorandum of the RO/AMC's 
efforts in attempting to obtain those records should be 
associated with the claims file.  In particular, the RO/AMC 
should ask the Veteran to identify any outstanding treatment 
records for treatment he received during the 20 years following 
his discharge.  

A remand is also needed to afford the Veteran with a VA 
examination in conjunction with his low back disorder.  The 
Veteran's service treatment records show he complained of low 
back pain in 1979 and 1981.  These records reflect diagnoses of 
dextroscoliosis, somatic dysfunction lumbar L5-S1, and low back 
strain.  The Veteran asserts that he has experienced similar low 
back pain since service.  

The RO/AMC should schedule the Veteran for a VA examination to 
determine the nature and etiology of any low back disorder.  The 
examiner should be asked to provide an opinion on whether any 
diagnosed low back disorder is etiologically related to Veteran's 
inservice complaints of low back pain.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain any 
outstanding records of VA treatment from VA 
Medical Center Allen Park and VA Medical 
Center Detroit since January 1983.  

2.  With the Veteran's assistance, the RO/AMC 
should obtain any outstanding records of 
pertinent VA or private treatment.  

3.  If the RO/AMC is unable to locate any 
additional of the identified outstanding 
treatment records, then a memorandum of the 
RO/AMC's efforts in attempting to obtain 
those records should be associated with the 
claims file. 

4.  After all the available records have been 
associated with the claims folder, the 
Veteran should be scheduled for a VA 
examination, with the appropriate specialist, 
to determine the nature and likely etiology 
of any low back disorder.  The claims folder 
must be made available to and reviewed by the 
examiner in conjunction with the examination.  
All studies or tests deemed necessary should 
be accomplished. 

Based on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a diagnosis 
corresponding to the claimed disorder.  The 
examiner should also provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
diagnosed disorder was first manifest during 
service, had its onset within the first year 
after the Veteran's discharge, or it is 
otherwise related to service.  The examiner 
should comment on the medical findings shown 
in service, and specifically indicate whether 
or not the Veteran now has any residual 
disability due to inservice low back 
problems.   

A full rationale is requested for all 
opinions expressed by the examiner.  If the 
examiner is unable to provide a requested 
opinion, he or she should explain why.

5.  The RO/AMC should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  The RO/AMC 
should then readjudicate the claim on appeal.  
If any benefit sought remains denied, the RO 
should issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The claim 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  
38 C.F.R. § 3.655.


[Continued on following page.]




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


